DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 19, the terms “third material” and “seed structure”, lack antecedent basis. Moreover, the limitation “a dielectric material, in particular an oxide”, constitutes a broad limitation followed by a narrow limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “dielectric”, and the claim also recites “an oxide”  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate changes and/or corrections should be made. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (WO 2017/054037).
	With respect to Claim 1, Jin et al  discloses a method for fabricating a semiconductor structure, the method comprising: fabricating a photonic crystal structure of a first material; selectively removing the first material within a predefined part of the photonic crystal structure (Figures 5 and 17(d); and corresponding text); and replacing the first material within the predefined part of the photonic crystal structure with one or more second materials by selective epitaxy (Figures 5 and 17(d) and corresponding text). See paragraphs 63-69 and 155-162.
	With respect to Claim 2, Jin et al discloses wherein the predefined part of the photonic crystal structure is a central part of the photonic crystal structure. See paragraph 68 (core part).
	With respect to Claim 11, Jin et al discloses the photonic crystal structure of the first material comprises a plurality of rods of the first material. See paragraph 32. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Jin et al (WO 2017/054037) as applied to claims 1-2 and 11 above, and further in view of Mori (US 2003/0221608).
	Jin et al is relied upon as discussed above.
	However, Jin et al do not disclose the process limitations as required by the Claims at hand.
	Mori is relied upon to disclose providing a wafer comprising a layer of the first material; and patterning the layer of the first material, thereby fabricating the photonic crystal structure of the first material, wherein the wafer is an SOI wafer. See Figure 3 and paragraphs 19-24.
	It would have been obvious to one of ordinary skill in the art, before the time of the invention, to use the process of Mori et al to form the photonic crystal rods as disclosed by Jin et al. The use of a known process, for its known benefit in the art of forming photonic crystal rods would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 3, the combined references make obvious the limitation “providing a wafer comprising a layer of the first material; and patterning the layer of the first material, thereby fabricating the photonic crystal structure of the first material”. See Figure 3 and paragraphs 19-24 of Mori.
	With respect to Claim 4, the combined references make obvious the limitation “the wafer is a silicon-on-insulator wafer comprising a silicon layer on an insulating layer”. See Figure 3 and paragraphs 19-24 of Mori.
	With respect to Claim 5, the combined references make obvious the limitation “replacing the first material with the one or more second materials comprises growing the one or more second materials in a lateral direction of the wafer”. See Figures 5 and 17(d); and corresponding text; especially paragraphs 68-69 and 155-162 of Jin et al.
With respect to Claim 6, the combined references make obvious the limitation “growing the one or more second materials with a predefined doping profile in the lateral direction of the wafer” (on the sides of the photonic rods) ”. See Figures 5 and 17(d); and corresponding text; especially paragraphs 68-69 and 155-162 of Jin et al.
With respect to Claim 7, the combined references make obvious the limitation “growing two different second materials in the second direction of the wafer, thereby forming one or more lateral heterojunction”. See Figures 5 and 17(d); and corresponding text; especially paragraphs 68-84 of Jin et al.
	With respect to Claim 13, and the limitation “providing electrical contacts to the one or more second materials”, the Examiner takes Official notice that it is well known in the art to provide electrical contacts to photonic crystals.
	With respect to Claim 14, and the limitation “wherein patterning the first material  comprises performing an etching based on HBr chemistry”, the Examiner takes Official notice that it is well known in the art to etch materials using HBr chemistry.
With respect  to Claim 15, and the limitation “the growing of the one or more second materials is performed by one of: metal organic chemical vapor deposition (MOCVD); atmospheric pressure CVD; low or reduced pressure CVD; ultra-high vacuum CVD; molecular beam epitaxy (MBE) ; atomic layer deposition (ALD) and hydride vapor phase epitaxy”, the Examiner takes Official Notice that MBE is a well-known epitaxial growth method.
	With respect to Claim 16, the references make obvious wherein the one or more second materials are optically active materials as both references pertain to photonic crystals..
	With respect to Claim 17,  the one or more second materials are silicon. See paragraphs 22-27 of Mori.
	With respect to Claim 18, the first material is silicon. See paragraphs 22-27 of Mori.
With respect to Claim 19, the third material from the seed structure is a dielectric material, in particular an oxide. See paragraph 26 of Mori.
	With respect to Claim 20, the references  discloses a device obtainable by a method according to Claim 1.See paragraph 63-64 of Jin et al.

Allowable Subject Matter
Claims 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art does not anticipate or make obvious inter alia “selectively removing the first material within the predefined part of the photonic crystal structure comprises: encapsulating the photonic crystal structure of the first material with a third material; selectively removing a part of the third material in the predefined part of the photonic crystal structure to provide a window to the first material; and selectively removing a part of the first material through the window, thereby creating a template structure of the third material, wherein a remaining part of the first material forms a seed structure for the one or more second materials”, as required by the afore mentioned Claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
June 28, 2022


/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812